Citation Nr: 0112776	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for hepatitis C.  

Entitlement to service connection for amblyopia of the left 
eye.  


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Nashville, Tennessee.  

The Board remanded the case in June 1998 for an eye examiner 
to provide an opinion as to the etiology of left eye 
amblyopia, provide an opinion as to whether left eye 
amblyopia underwent an increase in severity beyond natural 
progression during active service, and to designate whether 
the left eye condition is congenital or developmental or an 
error in refraction.  

The remand also was for development of the issue of service 
connection for hepatitis C.  

Following a VA eye examination in November 1998, the RO 
determined that it was inadequate in consideration of the 
Board's remand instructions.  The case was sent back for full 
compliance with the remand.  Another VA examination was 
scheduled.  His failures to report had resulted in the 
inability to fully comply with the remand requests.  The 
veteran was fully advised of the applicable provisions of 
38 C.F.R. § 3.655, and did not communicate good cause for 
missing his examination appointments.  


FINDING OF FACT

The veteran failed to report for examinations scheduled in 
conjunction with claims for service connection for amblyopia 
and hepatitis C.  Good cause is not shown. 

CONCLUSION OF LAW

The claims for service connection for hepatitis C and 
amblyopia are denied.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term original claim is a term of art.  It is an initial 
formal application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2000).  In this case, the veteran's 
initial formal application on a form prescribed by the 
Secretary was received in 1991.  The term compensation is a 
term of art.  Compensation is a monetary benefit paid for a 
service-connected disability.  The terms compensation and 
service-connection are not synonymous.  See 38 U.S.C.A. 
§ 1110 (West 1991), compensation shall be paid for 
disability.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added.)

In this case, the veteran has failed to report for numerous 
VA examinations.  His claims for service connection are other 
original claims rather than an original claim for 
compensation.  The Board's remand, in June 1998, informed the 
veteran of the provisions of 38 C.F.R. § 3.655.  The 
supplemental statement of the case informed the veteran of 
the provisions of 38 C.F.R. § 3.655.  The veteran has not 
presented good cause for his failure to appear.  His claim is 
denied.

In reaching this determination, the Board has considered the 
impact of VCAA and the proposed regulations.  However, 
neither the new law nor the proposed regulation require a 
different result.  The veteran's own actions prevented 
development and any notification requirements were met when 
VA notified the veteran of the provisions of 38 C.F.R. 
§ 3.655 in the remand and the supplemental statement of the 
case.


ORDER

Service connection for hepatitis C is denied.  

Service connection for amblyopia of the left eye is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


